Citation Nr: 0612821	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04- 22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia 
(claimed as nervous and mental conditions).


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 rating decisions of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Service connection for schizophrenia was denied in an 
unappealed rating decision in December 1969.  The veteran's 
claim was again denied in unappealed rating decisions in May 
1976, and October 1998; and in a Board decision issued in 
June 1997.  Accordingly, new and material evidence is needed 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2005). 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a VCAA 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notice in a claim to reopen must also include these five 
elements.  Kent v. Nicholson.

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

Mayfield II and Kent require that the veteran receive notice 
of the elements of service connection that were found not to 
have been satisfied in the prior final denials.  This notice 
must be provided in a notification document provided by an 
agency of original jurisdiction followed (AOJ), followed by 
AOJ re-adjudication of the claim.  Mayfield II.

In an October 2003 letter, the RO provided the veteran with 
information on VCAA requirements, the VA's duties and what is 
required of the veteran to help his claim go forward.

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Mayfield II and Kent.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
VCAA notice letter with regard to his 
claim to reopen the claim of entitlement 
to service connection for schizophrenia.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
this claim including information 
pertaining to service connection and new 
and material evidence.  This should 
include an explanation of the specific 
reason for the prior denial of service 
connection and what needs to be done to 
show for it to be established.  

Specifically, the RO should explain that 
at the time of the prior denials there 
was no competent evidence linking current 
schizophrenia to service, or of a disease 
or injury in service, or that 
schizophrenia was present to a 
compensable degree within on year after 
service.

(b) Notify the veteran of the information 
and evidence that he is responsible for 
providing with regard to this issue;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency;

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his service connection claim, and;

(e) Inform the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

2.  Thereafter, the RO/AMC should 
adjudicate the veteran's claim.  If any 
part of the claim is not granted, the 
veteran should be provided with a 
supplemental statement of the case, and 
an opportunity.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


